Citation Nr: 1226277	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  05-24 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a low back disorder. 

2. Entitlement to service connection for a right knee disorder, to include as secondary to service-connected bilateral pes planus and residuals of a crush injury to the left fifth metatarsal head. 

3. Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected bilateral pes planus and residuals of a crush injury to the left fifth metatarsal head. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to October 1984.

These matters come to the Board of Veterans' Appeals ("Board") on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma.

The Board has previously considered these claims.  In January 2008 and March 2010, the case was remanded for additional development and was subsequently returned to the Board for further appellate review.  In February 2011, the case was remanded again in order to afford the Veteran an adequate VA examination, which took place in March 2011.  Thereafter, in an April 2012 Supplemental Statement of the Case ("SSOC"), the Appeals Management Center ("AMC") in Washington, DC, denied the claims.  The case has again been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

In a statement dated June 2012, the Veteran stated that he wished to appear at a hearing before a Veterans Law Judge via video conference at his local RO.  

Pursuant to 38 C.F.R. § 20.700(e) (2011), an appellant may request and be scheduled for a video conference hearing.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2011).  

Additionally, the Board has received a letter, dated May 2012, from the Veteran's orthopedic surgeon, Zane Uhland, D.O.  He provided an opinion that the Veteran's right-sided disabilities (right knee and ankle disorders) are a direct result of his service-connected residuals of a crush injury to the left fifth metatarsal head.  As it appears that this is new evidence that has not previously been considered by the Agency of Original Jurisdiction "AOJ"), and has been submitted without any indication by the Veteran that he wished to waive AOJ review, while the case is in remand status, the RO should also consider this evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the letter from the Veteran's orthopedic surgeon, dated May 2012, as well as any other evidence submitted by the Veteran or his representative and take whatever other appropriate development of the claim(s) is deemed necessary, to include a new VA examination, if warranted.

2.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  

3.  Thereafter, RO/AMC should schedule the appellant for a video conference hearing before a Veterans Law Judge.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the Veteran's claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

